DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/27/21.  Claims 1, 5, and 8-10 were amended; claims 2 and 6-7 were cancelled; and claims 13-20 were previously withdrawn.  Claims 1, 3-5, and 8-20 are presently pending; claims 1, 3-5, and 8-12 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 14-15 of Remarks, filed 12/27/21, with respect to the interpretation of claim 1 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of the “motor-driving unit” (claim 1) under 35 U.S.C. 112(f) has been withdrawn.
 Applicant’s arguments, see pages 15-16 of Remarks, filed 12/27/21, with respect to the rejections of claims 1, 3-5, and 8-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims  1, 3-5, and 8-12 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 10-11 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 25-27 contain a grammatical error reciting “wherein the level of unbalance is determined based on current value measured by the current-sensing unit at time point that the rotational speed of the motor being reached the first speed in the first sensing period” [emphasis added].  This can be corrected, for example, by an amendment to said recitation instead reciting “…at time point that the rotational speed of the motor reaches the first speed in the first sensing period”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 10,
	Claim 10 defines that that during the first sensing period the motor driver is configured to: maintain the rotational speed of the motor at a fourth speed; accelerate the rotational speed of the motor to a fifth speed; maintain the rotational speed of the motor at the fifth speed; accelerate the rotational speed of the motor to a first speed; and maintain the rotational speed of the motor at the first speed, which is unclear in view of independent claim 1 which defines that during the first sensing period the motor driver is controlled such that the rotational speed of the motor is maintained at a third speed and accelerated to a first speed.  It is unclear how the steps of maintaining/accelerating/maintaining/accelerating/maintaining during the first sensing period as defined by claim 10 are combined with the steps of maintaining/accelerating during the first sensing period as defined by independent claim 1.  The metes and bounds of the claim are unascertainable and therefore rendered indefinite.
	Lines 17-18 recite “in response to the level of unbalance, decelerate the rotational speed of the motor to the fourth speed such that the first sensing period is to be executed again” which is indefinite because it is unclear what condition of unbalance causes the response of decelerating to execute the first sensing period again.  Upon review of the disclosure this can be clarified, for example, by an amendment instead reciting “in response to the level of unbalance being determined to be equal to or greater than the predetermined level, decelerate the rotational speed of the motor to the fourth speed such that the first sensing period is to be executed again”.
Regarding claim 11,
	Claim 11 references the periods of maintaining/accelerating/decelerating defined by claim 10 and therefore is indefinite for similar reasons, as explained in the rejection above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0289118 to Park et al. (hereafter “Park”) in view of WO 2005/085511 to Tezduyar et al. (hereafter “Tezduyar”).
	Regarding claim 1,
	Park discloses a washing machine comprising: 
a motor (26) coupled to a drum (10) and configured to rotate the drum [Fig. 1, 4; ¶0056]; 
a motor driver (24) configured to supply power to the motor and to control the motor to operate or stop and to control a rotational speed of the motor based on a control command from a controller (22) [Fig. 4; ¶0056]; 
a current-sensing unit (30) including a current sensor configured to measure current of the motor during operation of the motor [Fig. 4; ¶0056]; and 
the controller (22) configured to provide, to the motor driver, the control command for controlling the motor in order to determine an amount of laundry in the drum based on at least a current value received from the current-sensing unit [Fig. 4-6; ¶0057, ¶0105], wherein 
the controller is configured to perform an operation including laundry dispersion operation during a first sensing period (comprising before and during laundry wrapping process 2; see Fig. 9) and laundry-amount sensing operation during one of the first sensing period and a second sensing period (comprising laundry amount detecting process 3) [Fig. 3, 5-7; ¶0056-¶0057], 
wherein the controller is configured to perform the laundry dispersion operation by:  
controlling the motor driver such that the rotational speed of the motor is maintained at a third speed (rpm1, before laundry wrapping), and accelerated to a first speed (rpm2, during laundry wrapping) which is higher than the third speed during the first sensing period [see Fig. 9; ¶0070], 
wherein the controller is configured to: 
based on a level of unbalance being determined to be less than a predetermined level, perform the second sensing period (comprising laundry amount detecting process 3), and determine the amount of laundry based on data obtained during the second sensing period [Fig. 5; ¶0122], 
wherein the level of unbalance is determined based on current value measured by the current-sensing unit at time point that the rotational speed of the motor reaches the first speed (rpm2) in the first sensing period [see Fig. 11; ¶0101], 
wherein the controller is configured to perform the laundry-amount sensing operation (3) during the second sensing period by: 
controlling the motor driver such that the rotational speed of the motor is accelerated to a second speed which is higher than the first speed rpm2) during the second sensing period, and 
determine the amount of laundry based on the current value received from the current-sensing unit in an acceleration period during the second sensing period [see Fig. 5; ¶0122].
	Park does not expressly teach that the laundry-amount sensing operation is performed such that the rotational speed of the motor is accelerated, maintained, and decelerated in a stepwise manner within a range between the first speed and a second speed to determine the amount of laundry based on the current value received from the current-sensing unit in a maintenance period, an acceleration period and a deceleration period during the second sensing period, as defined by claim 1.  However, it is well known in the art to determine an amount of laundry based on current value received during a sensing period wherein the motor is accelerated, maintained, and decelerated; for example, Tezduyar similarly discloses a load detection method for a washing machine having a controller (5) configured to perform a laundry-amount sensing operation by controlling the motor driver such that the rotational speed of the motor is accelerated (step 400), maintained (step 500), and decelerated (step 600) in a stepwise manner within a range between the first speed (Vt) and a second speed (Vo) which is higher than the first speed during a sensing period, and determine the amount of laundry based on the current value received in a maintenance period, an acceleration period and a deceleration period during the sensing period [see Fig. 4-5; ¶018, ¶023-¶029].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller configuration of Park to substitute the laundry-amount sensing operation (comprising only an acceleration period) with the laundry-amount sensing operation taught by Tezduyar (comprising an acceleration period, a maintenance period, and a deceleration period) in order to predictably determine the amount of laundry based on current value during the second sensing period [Tezduyar: ¶023-¶029].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 3,
	Park in view of Tezduyar disclose the washing machine according to claim 1, wherein Tezduyar teaches that the controller is configured to: 
analyze the current value received from the current-sensing unit during the second sensing period, in the acceleration period (400), the maintenance period (500), and the deceleration period (600) in order to determine the amount of laundry, and 
determine the amount of laundry by analyzing the current value on the maintenance period, the acceleration period, and the deceleration period [¶023-¶029].  
Regarding claim 8,
	Park in view of Tezduyar disclose the washing machine according to claim 1, wherein Tezduyar teaches that during the second sensing period the controller is configured to: 
maintain the rotational speed of the motor at the first speed (Vt) for a predetermined amount of time (step 300), 
accelerate the rotational speed of the motor to the second speed (Vo, step 400), at which the laundry is less affected by gravity as centrifugal force in the rotating drum increases to an extent that an effect of the gravity applied to the laundry is approximately zero, and at which resonance does not occur, 
maintain the rotational speed of the motor at the second speed for a predetermined amount of time (step 500), and 
decelerate the rotational speed of the motor to stop by braking the motor (step 600) [Fig 4-5; ¶018, ¶043].
Regarding claim 9,
	Park in view of Tezduyar disclose the washing machine according to claim 1, wherein Park teaches that the third speed (rpm1) is a rotational speed of the motor at which the laundry does not cling to the drum due to rotation of the drum but the laundry is lifted up and drops, whereby movement of the laundry is greatest for a predetermined amount of time [¶0070].
	Regarding claim 12,
Park in view of Tezduyar disclose the washing machine according to claim 3, wherein Tezduyar discloses the technical contents of determining a load size based on motor current values detected during an acceleration period (400), a maintenance period (500), and a deceleration period (600) during the second sensing period [¶023-¶029] such that appropriate washing algorithms can be applied by consuming low energy and by using the required amount of washing material and water quantity [¶0044].  Additionally, Park discloses a back electromotive force detecting unit (32) to transmit a back electromotive force proportional to the rotation speed of the drum to the control unit [¶0056] and used to determine the duty of a load [¶0076-¶0084].  In the field of washing machines, the electrical parameters such as the current and counter-electromotive force are commonly known parameters in laundry-amount or unbalance sensing, and therefore one having ordinary skill in the art at the time of filing would have found it obvious to make further adjustment and setting for the control of the washing machine to realize the purpose of accurately determining an amount of laundry during the second sensing period, according to the actual structure and requirement of the washing machine.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0289118 to Park et al. (hereafter “Park”) and WO 2005/085511 to Tezduyar et al. (hereafter “Tezduyar”) as applied to claim 1 above, and further in view of US Pat. 6,029,299 to Baek et al. (hereafter “Baek”).
	Regarding claim 4,
Park in view of Tezduyar disclose the washing machine according to claim 1, wherein Park teaches that when the level of unbalance is determined to be equal to or greater than the predetermined level, the controller performs control such that the laundry dispersion operation (2) is executed again in order to disperse the laundry in the first sensing period [see Fig. 5; ¶0058-¶0059].  Park/Tezduyar do not expressly teach an output unit including a display, wherein the controller is configured to determine that an error has occurred when the laundry dispersion operation is repeated a predetermined number of times and to output an error through the output unit.  However, such a feature is old and well known in the art; for example, Baek similarly discloses a method for detecting cloth amount in a drum washing machine wherein if a laundry disentangling step is repeated more than a reference number (e.g. 40 times), the controller (1) determines a laundry unbalance state in the drum, displays an unbalance error on a display unit, and stops operation of the washing machine [col. 2, lines 22-32].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Park/Tezduyar to further include a display such that when the laundry dispersion operation is repeated a predetermined number of times the controller determines a laundry unbalance state and outputs an error through the display, as taught by Baek [col. 2, lines 22-32].

Allowable Subject Matter
12.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
	Park teaches that when the level of unbalance is determined to be equal to or greater than a predetermined level, the rotational speed of the motor is decelerated from the first speed to the third speed and perform such that the laundry dispersion operation (2) is executed again [Fig. 5; ¶0058, ¶0104], but does not teach that when the laundry dispersion operation is repeated a predetermined number of times, the controller is configured to finish the operation of determining the amount of laundry without executing the second sensing period and analyze the data obtained during the first sensing period into data in a maintenance period, data in an acceleration period, and data in a deceleration period, and determine the amount of the laundry by analyzing the current value on the maintenance period, the acceleration period, and the deceleration period of the first sensing period.  To the contrary, Park teaches away from determining the amount of laundry during the first sensing period: “It is not possible to confirm the size of a load during the laundry wrapping process (2), and therefore it is not possible to accurately limit the unbalance to a desired size” [¶0120].  Tezduyar is unable to remedy the deficiencies of Park to arrive at the configuration defined by claim 5.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest all features of the invention defined by claim 5.  For at least the above reasons, claim 5 contains allowable subject matter.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711